TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00410-CR







Tom Sanchez,


a/k/a James Smith,


a/k/a Jim Tom Smith, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY


NO. 45,250, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING







PER CURIAM


	An information was filed in the above cause number accusing appellant of making
a false report to a peace officer.  Tex. Penal Code Ann. § 37.08 (West 1994).  In April 1996, the
trial court overruled appellant's motion to suppress physical and electronic evidence.  The
following month, the court overruled appellant's motion to set aside the information but granted
his motion for a competency hearing.  In June, the court granted counsel's motion to withdraw.

	Appellant, acting pro se, has filed a "notice of appeal for discretionary review of
all appealable orders."  In the absence of an appealable order or judgment in the court below, we
are without jurisdiction.

	The appeal is dismissed.


Before Justices Powers, Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   August 14, 1996

Do Not Publish